Case 1:16-cv-00375-FPG-JJM Document 95-4 Filed 03/25/19 Page 1 of 3




                 EXHIBIT 4
                             Case 1:16-cv-00375-FPG-JJM Document 95-4 Filed 03/25/19 Page 2 of 3



                Form5500                             Annual Return/Report of Employee Benefit Plan                                                       0MB Nos. 1210-0110
                                                                                                                                                                     1210-0089
                                                     This form is required to be filed for employee benefit plans under sections 1 04
             Department of the Treasury
                                                    and 4065 of the Employee Retirement Income Security Act of 1974 (ERISA) and
                                                        sections 6057(b) and 6058(a) of the Internal Revenue Code (the Code).
              Internal Revenue Service
                                                                                                                                                        2017
               Department of Labor                                    • Complete all entries in accordance w ith
             Employee Benefits Security
                  Administration                                         the instructions to the Form 5500.
         Pension Benefrt Guaranty Corporabon                                                                                                Thi s Form is Open to Public
                                                                                                                                                     Ins ection
     Part I        Annua l Re ort Identification Information
    For calendar plan year 2017 or fisca l plan year beginning 01!01/2017                                        and ending    12i31i2017
    A    This return/report is for:            0 a multiemployer plan            Da multiple-employer plan (Filers checking this box must attach a list of
                                                                                    participating employer information in accordance with the form instructions.)
                                           18] a single-employer plan            Da DFE (specify) __
    B This return/report is:               0 the first return/ report            Dthe final return/report
                                           0 an amended return/report            Da short plan year return/report (less than 12 months)
    C If the plan is a collectively-bargained plan, check here .. ............. .... .. . .............................. . . . ..... ~ 0
    D Check box if filing under:         18] Form 5558                          Dautomatic extension                              0 the DFVC program
                                               n   special extension (enter description)

I    Part II     I Basic Plan Information-enter all requested information
    1a  Name of plan                                                                                                                         1b   Three-digit plan     I ,4
     M & T BANI< CORPORATiON RET!REMENT SAVINGS PLAN                                                                                              number (PN) ~            oo
                                                                                                                                             1c   Effective date of plan
                                                                                                                                                  04/01/1986
    2a Plan sponsor's name (employer, i f for a single-employer plan)                                                                        2b   Employer Identification
       Mailing address ( include room , apt., suite no. and street, or P.O. Box)                                                                  Number (EIN)
       City or town, state or province, country, and ZIP or foreign postal code (if foreign , see instructions)                                   16-05380'.!0
    MANUFACTURERS AND TRADERS TRUST CO.                                                                                                      2c Plan Sponsor's telephone
                                                                                                                                                  number
                                                                                                                                                     71(:).842-5 746
    ONE MANDT PLAZA. ,HH FLOOR                                                                                                               2d   Business code (see
    BUFFALO, NY 14203-2301                                                                                                                        instructions)
                                                                                                                                                  525920




    Caution: A penalty for the late or incomplete filing of this return/report will be assessed unless reasonable cause is established.
    Under penalties of perjury and other penalties set forth in the instructions, I declare that I have examined this return/report, including accompanying schedules,
    statements and attachments. as well as the electronic version of thus return/report, and to the best of my knowledge and belief, it is true, correct, and complete.


    SIGN       Filed with a.uthcrizedivalid electronic signature.                          07/16/2018        JOSEPH M. RIZZUTO
    HERE
                 Sianature of plan administrator                                           Date              Ent er name of individual sionina as plan administrator


     SIGN      F:!ed with authorized/Va!id electronic signatt,re.                          07/'6!2018        JOSEPH M. RiZZUTO
     HERE
                 Signature of employer/plan sponsor                                        Date              Enter name of individual signing as employer or plan sponsor


     SIGN
    HERE
             Signature of DFE                                            Date                                Enter name of indiv idual signina as DFE
    For Paperwork Reduction Act Notice, see the Instructions for Form 5500.                                                                               Form 5500 (2017)
                                                                                                                                                                 v. 170203




                                                                                                                                                        HABI B0003797
                         Case 1:16-cv-00375-FPG-JJM Document 95-4 Filed 03/25/19 Page 3 of 3
l\l&T 8 At"IK CORPORATION RETIREMEi'n · SAVINGS PLAN
EIN XX-XXXXXXX Pl"n 004
Sch edule H, Line 4i -Schedule of Assets (Uc ld a l December 31, 2017)




        Identity of issue, borrower, lessor, or                                                                                         Number of
        similar party                                  Description of in,·cstmc nt                                                       Sh a res             Currcnl Value


Common stock


    •    l\•l&T Bank Corpot·ation
                                    I
                                                       Common Stook                                                                        2,318,634      $      396.463,286

Common trust funds

    • WilmingtonTrus!                                  Stable Value Fund                                                                  12.329.941              224,312.445
    • T. Rowe Price Associates, Inc.                   Retiremc11t 20 IO Fund - Class F                                                    1.070,027               16,596.111
    • T. Rowe Price Associates. Inc.                   Retirement 2015 Fund - Class F                                                        163.611                2,707.755
    * T. Rowe Price Associates, Inc.                   Retirement 2020 Fund - Class F                                                      6.018.372             105.742.791
    • T. Rowe Price Associates, Inc.                   Rctin,ment 2025 Fund - Class F                                                        860,069              15.937,079
    • T. Rowe Price Associates, Inc.                   Retirement 2030 Fund - Class F                                                      7,614.332             147, 565.752
    • T. Rowe Price Associ11tes. Inc.                  Retirement 2035 Fund - Class F                                                        2 45.042              4,908.190
    • T. Rowe Price Associates, Inc.                   RctircmcnL 2040 Fund - Class F                                                      6.747.9~8             138,130,285
    • T. Rowe Price Associates. Inc.                   Retirement 2045 Fund - Class F                                                        207.762               4,267.430
    • T. Rowe Price Associates, Inc.                   Retirement 2050 Fund - Class F                                                        156.68S               3,219,948
    • T. Rowe Price Associates, Inc.                   Retirement 2055 Fund - Class F                                                          86.093              1.768,347
    • T. Rowe Price Associates. Inc.                   Retirement 2060 Fund - Class F                                                        134.788               l ,77l.l 12
    • T. Rowe Price Associates, Inc.                   Retirement 13alanced Fuml - C lass F                                                1.962,232              28,334.626
                                                                                                                                                                 695,261,871

M utual fuud in,·cs:tlnC'nts

        Diamond HiU                                    Large Cap Fund                                                                       1.866.808              49,694.435
        Metropolitan West                              Total Retu rn Bond I                                                                 5,337.925              56,902.277
        Me,idian                                       Small Cap Growth Fund lnslitulional                                                     30.825                  494.432
        Morgan Stanley                                 Institutional Gmwth Fund                                                             1,033.752              4 3.303,872
        Morgan Stanley                                 Institutional Small Comtpany Growth Fund                                             2.451.648              26.870.063
        Sterling Capital                               Mid Cap Value Institutional                                                          2,259,655              43.340,174
•       T. Rowe Price Associates, Inc.                 Balanced Fund                                                                      I 0,153,3 82           247,031.788
•       T. Rowe Price Associates, Inc.                 Equity Income F11nd                                                                  1,953.780             65,139.039
•       T. Rowe Price Associates. Inc.                 Growth Stock Fund                                                                    2.361 ,971           147,977,508
•       T. Rowe Price t\ssooiatcs. Inc.                Small-Cap Value Fund                                                                 1.904.969             93,457,754
        The Vanguard Group, Inc.                       lnstilulional Ind~ Fund                                                              l.101.206            268, 121,627
        The Vanguard Grnup. Inc.                       Mid-Cap Index Fund Institutional Share                                               2.464,620            104.302.736
        The Vanguard Group. Inc.                       Small Cap Index Instilut ional                                                         420,655              29.773.943
        The Vanguard Group, Inc.                       Shmt-Tenn Bond Fund                                                                    144,245                1,497.259
        The Vanguard Group, Inc.                       lntenncdiate-Tenn Bond Fund                                                             91.11 7               1,035.093
        The Vanguard Group. Inc.                       Developed Markets Index Institutional                                                5,647. l 89           127,400.589
        The Vanguard Gr oup, Inc.                      Emerging Markets Stock Index Fund                                                       47.597                l ,817.239
        The Vanguard Group. Inc.                       High Dividend Yield Index Fund                                                          30,686                1.039.942
•       Wilmington Trust                               Broad Market Bond Fund                                                               1,234,048              1 1,896,222
•       WilmingtonTrus!                                M u lti-Manager Real Asset Fund                                                        468. 793               6,900.637
•       WilmingtonTrus!                                lntcm1cdiatc-Tcnn Bond Fund                                                          1,769,230              I 7,356,150
•       WilmingtonTmst                                 tlfolli-Maaager lnlcmational Fund                                                    1.443.424              13,279,501
        Wilm inglon TmsU                               Shm1-Tenn Bond Fund                                                                 2,873.079               28,529.676
                                                                                                                                                                1.387.161.956
Loans to partid pan ls

    • Participant Loans Receivable                     4.25'l-o lo 8.50%, fully secured by vested ben efits,
                                                          with maturities throt1gh 2039                                                                            29,002.471

                                                            Total assets held for investment purposes                                                     $     2.507,889.584




    1
        See note 6 of notes to financial statements.
    • Indicates that the identity of the party involved is a party-in-interest as defo1cd in the Employee Retirement Income Security Act of 1974.

                                                                                              - 15 -




                                                                                                                                                          HABI B0003835
